Citation Nr: 1514264	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  13-15 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease (DJD) of the left knee.

2.  Entitlement to an initial rating in excess of 10 percent for DJD of the right knee.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  By that decision, an initial 10 percent rating was awarded for a left knee and right knee disability.  Thereafter, in April 2012, the RO continued the 10 percent disability ratings for DJD of the left knee and right knee.

In addition to the paper claims file, there is a Virtual VA and VBMS (the Veterans Benefits Management System) paperless claims file associated with the Veteran's claims.  The documents in these files have been reviewed and considered as part of this appeal.


FINDING OF FACT

1. The Veteran's left knee disability has been manifested by degenerative joint disease resulting in, at worst, range of motion from 0 degrees of extension to 95 degrees of flexion, with no lessening of function with repetitive motion.  The weight of the evidence is against a finding of instability or other impairment.

2.  The Veteran's right knee disability has been manifested by degenerative joint disease resulting in, at worst, range of motion from 0 degrees of extension to 95 degrees of flexion, with no lessening of function with repetitive motion.  The weight of the evidence is against a finding of instability or other impairment.







CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for DJD of the left knee has not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R.    §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.70, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2014).

2. The criteria for a rating in excess of 10 percent for DJD of the right knee has not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R.    §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.70, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

Further, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

The claims for a higher disability rating are "downstream" issues in that they arose from an initial grant of service connection.  In such cases, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Regarding the duty to assist, the RO obtained the Veteran's service treatment records, post-service private and VA treatment records, VA examinations and medical opinions, and lay statements.  A December 2012 computer-generated Social Security Administration (SSA) inquiry indicates that the Veteran is receiving payments from SSA.  However, there is no entry under the "disability onset" date and the date of initial entitlement is January 2011, approximately four years after the Veteran reached the age of 62 (the minimum non-disability retirement age).  VA is therefore not required to request any records from SSA, as there is no indication that the Veteran is in receipt of Social Security disability.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims file.  Accordingly, VA has no duty to inform or assist that was unmet with respect to obtaining all available identified treatment records.

Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2014).  When there is a question as to which of two ratings shall be applied, the higher ratings will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

In general, when an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119   (1999).  

The assignment of a particular diagnostic code is completely dependent on the facts of a particular case.  Butts v. Brown, 5 Vet. App. 532 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Separate disabilities arising from a single disease entity are to be rated separately.  38 C.F.R. § 4.25 (2014).  Pyramiding, or rating the same manifestation of a disability under different diagnostic codes, is to be avoided when rating service-connected disabilities.  38 C.F.R. § 4.14 (2014).

Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2014).  When making a rating determination, VA must consider whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 (2013); Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Veteran's left and right knee disabilities have been originally rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5260-5003.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2014).  Diagnostic Code 5003 pertains to degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014). Diagnostic Code 5260 pertains to limitation of flexion of the knee.  38 C.F.R.           § 4.71a, Diagnostic Code 5260 (2014).  Diagnostic Code 5261 pertains to limitation of flexion of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2014).

Degenerative arthritis established by x-ray findings is to be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).  For the purpose of rating disabilities due to arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45 (2014).  When limitation of motion of the specific joint or joints is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is to be applied for each such major joint or group of minor joints affected by limitation of motion.  That rating cannot be combined with a limitation of motion rating of the same joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).  (The normal range of motion of the knee is 0 degrees of extension and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2014).)

Separate evaluations may be assigned for limitation of flexion and extension of the knee.  VAOPGCPREC 09-04 (September 17, 2004).  Specifically, when a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension, the limitations must be rated separately to adequately compensate for functional loss.  Id.  

Under Diagnostic Code 5256 for ankylosis, extremely unfavorable ankylosis, in flexion at an angle of 45 degrees or more warrants a 60 percent rating.  Ankylosis in flexion between 20 and 45 degrees warrants a 50 percent rating, while in flexion between 10 and 20 degrees, a 40 percent rating is assigned.  A favorable angle in full extension or slight flexion between 0 and 10 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Limitation of flexion to 60 degrees warrants a 0 percent rating.  Flexion limited to 45 degrees warrants a 10 percent rating.  Flexion limited to 30 degrees warrants a 20 percent rating.  Flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).  Limitation of extension to 5 degrees warrants a 0 percent rating.  Extension limited to 10 degrees warrants a 10 percent rating.  Extension limited to 15 degrees warrants a 20 percent rating.  Extension limited to 20 degrees warrants a 30 percent rating.  Extension limited to 30 degrees warrants a 40 percent rating.  Extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2014).

Under Diagnostic Code 5262 (impairment of tibia and fibula), a 10 percent rating is warranted for malunion with slight knee disability, a 20 percent rating is warranted for malunion with moderate knee disability, while a 30 percent rating is warranted for malunion with marked knee disability.  A 40 percent rating is warranted for nonunion with loose motion requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

VA's General Counsel has additionally concluded that arthritis and instability of a knee may be rated separately; in other words, evaluation of knee dysfunction based on both arthritis and instability does not amount to pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  Therefore, arthritis and instability of the knee may be rated separately, provided that any separate rating must be based upon additional disability.  Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).

The Veteran underwent VA examination in July 2011.  The claims file was reviewed.  The Veteran reported symptoms of pain, stiffness, swelling, occasional heat, redness, and crepitus.  He reported that such symptoms were aggravated and increased in pain scale from mild to moderate, when performing strenuous activities involving the bilateral knee joints.  He also had specific pain when kneeling, twisting, bending, rising from a sitting position, or ascending and descending staircases.  Over the past several decades, the Veteran reported having multiple treatments including injections, drainage of the knee joint with arthrocentesis, and use of multiple pain medications, including over-the-counter (OTC) medications.  He denied the use of specific assistive devices, such as canes, crutches, orthosis, or walkers, and no had no definite prescribed brace.  He did use an Ace wrap with cooling and heating modalities to assist with the pain and swelling.  He denied flare-ups.  He endorsed instability-type symptoms of the bilateral knees when arising from a chair, standing from a kneeling position, or ascending and descending staircases.  He reported feeling as though his knee would give way.  

Upon examination of the bilateral knees, there was mild tenderness along the middle lateral border of bilateral patellas.  There was no definite effusion, erythema, or ecchymosis noted.  There was no obvious edema.  There was additional mild tenderness along the medial and lateral joint line.  Active range of motion testing of the bilateral knees revealed full extension to 0 degrees without pain bilaterally and flexion was 0 to 95 degrees with pain from 90 to 95 degrees bilaterally.  Upon repetitive use testing, the range of motion of bilateral knees was not further limited by pain, fatigue, weakness, or lack of endurance.  There was no definite evidence of objective instability of either knee with a negative Lachman test, anterior and posterior drawer sign, and no definite appreciable ligamentous laxity with varus or valgus stress.  He was diagnosed with prepatellar neuralgia and bilateral knee strain.

Upon VA examination in October 2011, the Veteran denied any flare-ups of his bilateral knee condition.  Upon examination, active and passive range of motion testing revealed flexion and extension to 120 degrees of both knees.  There was evidence of mild or minimal pain of both knees with flexion and extension at 110 degrees to 120 degrees.  Range of motion upon repetitive use testing did not elicit additional pain, fatigue, weakness, or lack of endurance.  Post test range of motion in both knees remained unchanged.  In regard to functional loss and additional limitation of range of motion, the Veteran presented with normal excursion, strength, speed, coordination, and endurance.  The Veteran reported that he had functional loss and functional impairment in the knees bilaterally.  He indicated that he had difficulty standing for more than half an hour, walking for more than 20 minutes, walking up and down steps, and climbing as well as squatting due to bilateral knee pain as it related to his activities of daily living and his occupation in management.  Range of motion for both knees was 0 to 120 degrees.  There was no weakened movement, no excess fatigability, and no incoordination.  There was mild or minimal pain of both knees with flexion and extension from 10 degrees to 120 degrees.  There was no swelling, deformity, or atrophy of disuse, instability of station or disturbance of locomotion.  The Veteran had a normal gait.  There was evidence of mild or minimal pain with mild or minimal tenderness along the medial aspect of both knees.  Muscle strength testing was normal.  Joint stability tests were all negative.  There was no evidence of patellar subluxation or dislocation.  He denied the use of assistive devices.  There were no scars.  In regard to other functional impairments to his extremities as it related to the bilateral knee condition, the Veteran's balance and propulsion were both normal.  His occupational functional impairment of the bilateral knees included difficulty standing for more than one half hour, more than 20 minutes walking up and down steps, and climbing and squatting.  X-rays of both knees showed arthritis.  

A February 2011 letter from private treating physician, Dr. B. G., stated that the Veteran was doing fairly well following the injection of his right knee to reduce his pain and complaints of swelling.  He was not having mechanical issues.  He was having occasional clicking, but no giving way or locking.  He seemed to have improved following the injection.  

X-rays taken during October 2011 VA treatment show advanced DJD in both medial and lateral compartments of the right and left knee.

In March 2013, the Veteran was afforded another VA examination.  He complained of chronic pain, stiffness, and aching of both knees.  He further related that standing and sitting for more than 15 minutes or walking caused discomfort.  He used Aleve daily for slight benefit.  Active and passive range of motion testing revealed full right knee extension and 0 to 95 degrees flexion, and full left knee extension and 0 to 115 degrees flexion.  With three repetitions, range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance.  The Veteran had pain in both knees that was greater in the right than the left.  The knees were stable.  There was no subluxation or dislocation signs bilaterally.  He denied the use of assistive devices.  He indicated that working at his desk job was painful and that after sitting for one to one and a half hours, he had to stand and stretch his knees and walk a bit to relieve discomfort.  Driving to work was also difficult.  He stated that his commute was one hour and 15 minutes and that his right knee would stiffen up after an hour.  He was diagnosed with DJD of the bilateral knees.

In a May 2012 statement, the Veteran reported that he could not raise a leg to put on a sock.

A February 2013 private treatment record shows a diagnosis of osteoarthritis of the bilateral knees.  A later February 2013 letter from private treating physician, Dr. T. L., indicates that the Veteran suffered from a recent exacerbation of the knees.  The knees were bilateral.  He had a history of underlying intra-articular pathology of the knees.  She further stated that some of the Veteran's functionally disabling conditions had been alleviated.  Dr. T. L. offered an opinion that the Veteran ought to have a higher percentage of functional capacity loss, as he continued to have sensation of instability and giving way specifically of the right knee, affecting both major and minor joints, with evidence on imaging on x-rays.  She indicated that there had been "not just occasional incapacity and exacerbations, but frequent exacerbations, which [her practice] had only been able to improve temporarily."  

During February 2013 private treatment, the Veteran received an injection of Synvisc-One in the left knee.  Examination revealed no evidence of an effusion.  He had adequate motion and exhibited crepitus with range of motion.  He had good motion and was able to ambulate following the injection.

A March 2013 examination report by Dr. T. L. showed that the Veteran presented for follow-up to "multiple joint pathology, including bilateral knees, with the right knee greater than the left, which gave way."  He reported decreased stability of the right knee.  He related that he had discomfort when traversing stairs with a sensation of "a give-way and weakness of the knees."  Physical examination revealed that the Veteran walked with a slightly antalgic gait with decreased stance on the right side.  There was no lower extremity edema or joint effusion in the right knee appreciated.  There was generalized crepitus with gentle range of motion of the right knee, but he had full range of motion without significant discomfort.  Mild tenderness was found along the medial joint line and pain at end range of flexion with positive McMurray's medially.  He was assessed as being multi-factorial in terms of the kinematic chain, with osteoarthritis and meniscal pathology of the right knee, and osteoarthritis of the left knee.

An April 2013 examination report by Dr. T. L. revealed similar results as the March 2013 examination.  The Veteran was assessed with bilateral knee degenerative joint changes, right side greater than the left.

Upon VA examination in August 2013, the Vetera denied flare-ups.  Range of motion testing after repetitive use revealed right knee flexion to 120 degrees and full extension.  Further testing showed left knee flexion to 130 degrees and full extension.  The Veteran did not have any additional limitation in range of motion of the knee and lower leg following repetitive-use testing nor any functional loss and/or functional impairment of the knee and lower leg.  He had tenderness or pain to palpation for joint line or soft tissues of either knee.  Muscle strength testing was normal bilaterally.  Joint stability tests were all normal.  There was no evidence or history of recurrent or patellar subluxation or dislocation.  He denied the use of assistive devices.  The Veteran reported difficulty with climbing stairs and that he could not run.

The Board recognizes that private practitioner, Dr. T. L., provided an opinion that the Veteran was entitled to a higher rating as he continued to have sensation of instability and giving way, specifically of the right knee, affecting both major and minor joints, with evidence on imaging on x-rays.  She indicated that there had been "not just occasional incapacity and exacerbations, but frequent exacerbations, which [her practice] had only been able to improve temporarily.  However, it is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993). 

While considering the statement of Dr. T.L., the Board finds that the objective evidence throughout the record overwhelmingly indicates that the disability picture in question is consistent with the currently assigned 10 percent evaluation for each knee, as explained further below.  

As noted above, arthritis of the knee may be rated on the basis of limitation of motion under Diagnostic Codes 5260 or 5261.  Here, however, the VA examination reports and private medical records do not reflect limitation of flexion or extension such as to warrant a compensable rating.  To warrant a rating higher than 10 percent under Diagnostic 5260, the medical evidence must show flexion limited to 30 degrees or less.  At worst, flexion of right knee was limited to 95 degrees with pain past this point on VA examination in July 2011 and March 2013, which is consistent with a noncompensable rating under Diagnostic Code 5260.  Likewise, extension measurements are consistent with no more than a 0 percent (noncompensable) rating under Diagnostic Code 5261.  At worst, flexion of left knee was limited to 95 degrees with pain past this point on VA examination in July 2011, which is also consistent with a noncompensable rating under Diagnostic Code 5260.  Likewise, extension measurements are consistent with no more than a 0 percent (noncompensable) rating under Diagnostic Code 5261.

The record reflects, however, that the Veteran has had pain with both knees.  The Board observes that, given the Veteran's painful, albeit noncompensable left knee and right knee motions, and other symptoms, the 10 percent ratings assigned appear to be consistent with Diagnostic Code 5003.  38 C.F.R. § 4.40, 4.45, and 4.59 (recognizing the intention of the rating schedule to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint).  The medical evidence simply does not reflect any additional functional loss due to pain, weakness, excess fatigability, or incoordination that would be tantamount to a compensable disability based on flexion or extension.  As such, the Board finds that the DeLuca factors (noted above) provide no basis for assignment of a rating in excess of 10 percent for the Veteran's left knee or right knee.  See also Mitchell v. Shinseki, 25 Vet.App. 32, 44 (2011).  In sum, pain alone does not demonstrate a loss of functionality as needed to support of higher evaluation based on limitation of motion.  

The Board also finds that no other diagnostic code provides a basis for any higher rating.  While separate ratings may be assignable for instability, see VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997) and VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998), such is not warranted in this case.  The VA examinations all involved thorough testing for instability and in every instance the knees were both found to be normal in this regard.  The Board does acknowledge the March 2013 private record noting positive McMurray's sign medially; however, this does not definitively signify instability, as the test is simply indicating the presence or absence of meniscal tears.    
See http://medicaldictionary.thefreedictionary.com/McMurray+test

In any event, even if found to represent instability, this isolated finding appears to be an outlier, as a VA examination that same month, as well as another that followed in August 2013 showed no instability of either knee.  Overall, the Board does not find that the one notation in March 2013 compels an award of a separate rating for instability; while the Board is bound to consider staged ratings per Hart v. Mansfield, 21 Vet. App. 505, 510 (2007), there does not appear to be a meaningful period of increased symptomatology in this case; again, even accepting the March 2013 finding, it simply shows meniscal tear, without demonstrating specific symptoms of instability that may or may not result from such tear.  Indeed, in light of the consistently normal findings both before and after that date of treatment, the March 2013 cannot be found to demonstrate actual instability here.  

Further, in the absence of any ankylosis or other deformity, evaluation of the knee under any other diagnostic code for evaluating musculoskeletal disability of the lower extremities--Diagnostic Code 5256 or 5262--is not appropriate.  See 38 C.F.R. 4.71a.

Extra-schedular Consideration

The Board has considered whether to refer this case for consideration of increased compensation on an extraschedular basis.  The VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).  There is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the evidence does not show such an exceptional disability picture due to bilateral knee disability that the available schedular rating for a knee disability, with consideration of functional losses, is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's functional loss with the established criteria found in the rating schedule and regulation governing functional loss reveals that the criteria reasonably describe the Veteran's disability level and symptomatology.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than those assigned based on more significant impairment.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to address all the service-connected symptoms.  However, in this case, there is no indication that service-connected symptoms have not been attributed to specific service-connected disabilities, and the Board finds no additional symptoms related to the combination of the Veteran's service connected disabilities.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  



					
						(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to a rating in excess of 10 percent for left knee DJD is denied.

Entitlement to a rating in excess of 10 percent for right knee DJD is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


